Cockrill, C. J. In criminal cases a justice of the peace acts in' a two-fold capacity; that of an examining magistrate, preparatory to binding parties to answer before the circuit court upon presentment to be made by the grand jury; and second, that of a court competent to exercise jurisdiction concurrent with the circuit court to try and determine causes. The record exhibited with the plea in this case shows that tlie magistrate began the investigation of a charge of an assault with intent to kill, preferred against the appellant,'in the capacity first mentioned, and there is nothing to indicate that he acted in any other capacity in the progress of the investigation. Having assumed jurisdiction in the manner pointed out by the statute for the purpose of ascertaining whether there was reasonable ground to believe a felony had been committed, the finding of not guilty and the order discharging the appellant from custody, are presumed to relate to the charge of felony only, in the absence of an affirmative showing of an intention to put into exercise the power to hear and determine a matter in which he could give judgment of conviction or acquittal. When a justice of the peace sits for the trial of causes, his is an inferior court, and nothing is intended in favor of the jurisdiction. The proceedings must disclose such facts as constitute a case within his jurisdiction. McClure v. Hill, 36 Ark., 268; Levy v. Shurman, 6 Ib., 182; Latham v. Jones, Ib., 371. As an examining court he had jurisdiction to hear the charge and discharge the prisoner, but while acting in that capacity his finding and order of discharge are not a bar to a future prose- '' cution. Formal and exact records are not required of justices of the peace, and when they fail to recite correctly the proceeding had before the magistrate, the courts are liberal in aiding parties to compel them to speak the truth by amendment, and the circuit court in this case would doubtless have aided the appellant in this way if he was entitled to such relief and had asked it. There was no suggestion, however, that the record of the justice did not speak' the whole truth. The plea relies upon it to verify its allegations and brings it before the court for that purpose, and it was the court’s duty to declare its legal effect. The record, as we have seen, did not show an acquittal, and as it controls and qualifies the allegations of the plea, the demurrer was properly sustained. This is the established practice in such cases. Commonwealth v. Harris, 8 Gray, 478; Commonwealth v. Trimmer, 84 Penn., 65; James Bradley v. State, 32 Ark., 722; Johnson v. State, 29 Ib., 31; Atkins v. State, 16 Ib., 368; 1 Bish. Cr. Pr., Secs. 810, 814; 2 Hales. P. C., 242-3. The only other point raised goes to the sufficiency of the proof to sustain the verdict. There was evidence to support it and we will not interfere with the jury’s province. Affirm.